ACCEPTED
                                        04-15-00548-CV
                            FOURTH COURT OF APPEALS
                                 SAN ANTONIO, TEXAS
                                    9/3/2015 3:22:12 PM
                                         KEITH HOTTLE
                                                 CLERK
04-15-00548-CV


                        FILED IN
                 4th COURT OF APPEALS
                  SAN ANTONIO, TEXAS
                 09/3/2015 3:22:12 PM
                   KEITH E. HOTTLE
                         Clerk